30 Mich. App. 150 (1971)
186 N.W.2d 373
PEOPLE
v.
SAGE
Docket No. 8051.
Michigan Court of Appeals.
Decided January 26, 1971.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Robert F. Leonard, Prosecuting Attorney, and Donald A. Kuebler, Chief Assistant Prosecuting Attorney, for the people.
James I. Bearinger, for defendant Sage on appeal.
Before: McGREGOR, P.J., and T.M. BURNS and ANDREWS,[*] JJ.
PER CURIAM.
Having been charged with unarmed robbery, contrary to MCLA § 750.530 (Stat Ann *151 1954 Rev § 28.798), the defendant-appellant Sage and codefendant Miles, while represented by counsel, entered pleas of guilty on July 14, 1969. On August 20, 1969, defendant-appellant Sage was sentenced to serve from 2 to 15 years in prison; he now appeals as of right, contending that his plea was not properly entered.
His primary contention, founded upon Boykin v. Alabama (1969), 395 US 238 (89 S Ct 1709, 23 L Ed 2d 274) is that a record devoid of express waivers is a "silent" record, and that such a record will not support a guilty plea. This argument was made recently in People v. Patterson (1970), 25 Mich App 246, and this Court rejected it, saying:
"Under Michigan law, an express waiver is not necessary. When a defendant pleads guilty, after he has been informed of his constitutional rights, he waives those rights. People v. Dunn (1968), 380 Mich 693. We do not believe that Boykin, supra, changes this rule."
Appellant's other claims of error are not meritorious. It appears from the record that the plea was freely, understandingly, and voluntarily made and complied with GCR 1963, 785.3. No miscarriage of justice has resulted.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.